Citation Nr: 1108922	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  99-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal disability to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a genitourinary disability to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin disability to include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue to include as due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:  Richard D. Little, Agent

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to September 1976 and from October 1990 to June 1991 with an intervening period of unverified service in a reserve component.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 1998 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in October 2003, the Board denied the claim of service connection for fatigue to include as due to an undiagnosed illness and dismissed the claims of service connection for high cholesterol, hypertension, a gastrointestinal disability to include as due to an undiagnosed illness, a genitourinary disability to include as due to an undiagnosed illness, and a skin disability to include as due to an undiagnosed illness.  The Veteran then appealed the Board's decision of October 2003 to the United States Court of Appeals for Veterans Claims (Court).

In an Order, in December 2006, the Court vacated and remanded the Board's decision in order to provide the Veteran's representative with an opportunity to obtain a copy of the Veteran's claims file, which was not previously made available to him.



In August 2007, pursuant to the Court's Order, the Board contacted the Veteran's representative and asked him if he needed a copy of the Veteran's claims file and he responded that he did not.  

In a decision in October 2007, the Board dismissed the claims of service connection for high cholesterol, hypertension, a gastrointestinal disability to include as due to an undiagnosed illness, a genitourinary disability to include as due to an undiagnosed illness, and a skin disability to include as due to an undiagnosed illness.  The Board remanded the case to the RO for additional due process development of the claim of service connection for fatigue to include as due to an undiagnosed illness.  The Veteran appealed the Board's decision to the Court.  

In a Memorandum Decision, dated in March 2010, the Court reversed the Board's decision of October 2007 and remanded the case to the Board for further adjudication.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for fatigue to include as due to an undiagnosed illness, the Board remanded the case in October 2007 because of inadequate VCAA notice.  However, the VCAA notice defect has not been a cured. Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  

On the remaining claims of service connection, in its March 2010 Memorandum Decision, the Court held that the Veteran had filed an adequate and timely substantive appeal and that the claims were properly on appeal before the Board.  In its decision, the Board had dismissed the claims because a timely substantive appeal had not been filed.  



As the claims are now before the Board for consideration on the merits, further procedural and evidentiary development is need.  

Procedurally, the VCAA notice on the claims previously denied by the Board pertained to claims to reopen and the Veteran was notified that new and material evidence to reopen the claims must be submitted.  As a result of the Court's Order, the claims are to be addressed on the merits, and new VCAA notice is required. 

On the remaining claims of service connection, the RO had granted service connection for posttraumatic stress disorder, fibromyalgia, tinnitus, bilateral hearing loss, and an undiagnosed illness manifested by muscle tension headaches, and the medical evidence is insufficient to decide the claims on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  On all the claims, ensure proper VCAA notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim of service connection, including secondary service connection, and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  








2.  Afford the Veteran appropriate VA examinations to determine: 

a).  Whether the Veteran has high cholesterol as a manifestation of a lipid disorder, and, if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that high cholesterol is related to an injury, disease, or event in service, including exposure to very low level chemical agents, resulting from the demolition of munitions at Khamisiyah, Iraq; 

b).  Whether the Veteran has hypertension, and, if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that: 

i).  Hypertension is related to an injury, disease, or event in service; or, 

ii).  Hypertension is caused by or aggravated by any service-connected disability, posttraumatic stress disorder, fibromyalgia, or an undiagnosed illness manifested by muscle tension headaches.




c).  Whether the Veteran has a gastrointestinal disorder, and, if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that: 

i).  The gastrointestinal disorder is related to an injury, disease, or event in service; or, 

ii).  The gastrointestinal symptoms are an undiagnosed illness related to the Veteran's service in the Persian Gulf, including exposure to very low level chemical agents, resulting from the demolition of munitions at Khamisiyah, Iraq; or 

iii).  The gastrointestinal symptoms are a manifestation of a medically unexplained chronic multisymptom illness, such as irritable bowel syndrome; or 

iv).  The gastrointestinal disorder is caused by or aggravated by service-connected disability, namely, posttraumatic stress disorder, fibromyalgia, or an undiagnosed illness manifested by muscle tension headaches. 

d).  Whether the Veteran has a genitourinary disorder, and, if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that: 

i).  The genitourinary disorder is related to an injury, disease, or event in service; or, 

ii).  The genitourinary symptoms are an undiagnosed illness related to the Veteran's service in the Persian Gulf, including exposure to very low level chemical agents, resulting from the demolition of munitions at Khamisiyah, Iraq.  

d).  Whether the Veteran has a skin disorder, and, if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that: 

i).  The skin disorder is related to an injury, disease, or event in service; or, 

ii).  The skin symptoms are an undiagnosed illness related to the Veteran's service in the Persian Gulf, including exposure to very low level chemical agents, resulting from the demolition of munitions at Khamisiyah, Iraq.





f).  Whether the Veteran has fatigue, and, if so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that: 

i).  The fatigue is related to an injury, disease, or event in service; or, 

ii).  The symptoms of fatigue are an undiagnosed illness related to the Veteran's service in the Persian Gulf, including exposure to very low level chemical agents, resulting from the demolition of munitions at Khamisiyah, Iraq; or 

iii).  The symptoms of fatigue are a manifestation of a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome; or 

iv).  The fatigue disorder is caused by or aggravated by service-connected disability, namely, posttraumatic stress disorder, fibromyalgia, or an undiagnosed illness manifested by muscle tension headaches.






In formulating an opinion, any VA examiner is asked to consider that the term "aggravation" means a permanent increase in the disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to a service-connected disability as contrasted to a temporary worsening of symptoms.

Also, if after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes and the events in service are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be available to the examiners for review. 

3.  On completion of the requested development, the claims should be adjudicated.  If any benefits sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


